Citation Nr: 0401604	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability. 




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to October 
1981.  Thereafter, he served in the National Guard and had 
periods of verified service from June 13, to June 27, 1981, 
and from December 31, 1985, to October 2, 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for a low back disability. 


FINDINGS OF FACT

1.  The veteran's claim of service connection for a back 
disability was denied in a September 1992 RO decision.

2.  Evidence received since the September 1992 decision is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 1992 RO decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Evidence received into the record since the final 
September 1992 decision denying service connection for a back 
disability is not new and material, and the veteran's claim 
for that disability is not reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West. 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that his spine was 
within normal limits during active duty, both on entrance and 
separation examinations in September 1979, and December 1980, 
respectively. 

A January 1984 periodic examination report shows that the 
veteran's spine was clinically normal. 

In February 1992, the veteran filed a claim, noting that he 
had injured his back in May 1985. 

In March 1985, the veteran injured his right ankle when he 
fell off of a M-88.  He received treatment for this right 
ankle injury.  There are no indications of low back 
complaints, treatment, or a diagnosis at the time of the 
aforementioned injury. 

A June 1992 VA general medical examination report shows that 
the veteran reported injuring his back in February 1982 when 
he slipped on the floor while carrying a ladder.  He said he 
was treated conservatively for six months.  Six months after 
the accident, he said, he underwent surgery for a ruptured 
intervertebral disc between L4 and L5.  He said he reinjured 
his back in 1990 in a fight, and underwent further back 
surgery in July 1990.  His complaints included residual low 
back pain which radiated into the right lower extremity.  
Following an examination, the diagnosis was a past history of 
a ruptured intervertebral disc, postoperative surgery times 
two with residuals. 

By a September 1992 rating decision, the RO denied the 
veteran's claim of service connection for a back disability.  
Specifically, service connection was denied for postoperative 
intervertebral disc disease.  It was noted that the veteran 
did not complain of, and was not treated for or diagnosed as 
having a back condition in service.  The veteran was properly 
notified of the decision and of his procedural and appellate 
rights in a September 1992 letter, and he did not perfect an 
appeal within the applicable time period.  Thus, the decision 
is final.  Evidence received since this decision was rendered 
is summarized below.  However, a claim may be reopened upon 
the submission of new and material evidence. 

In June 1982, the veteran underwent a left L5-S1 
hemilaminectomy and diskectomy.  It was reported that he had 
a history of a slip and fall injury in February 1982, while 
at work.  He said he injured his back in the fall, and had 
been carrying a ladder when he fell.

Records from Hillcrest Baptist Medical Center, dated in March 
1990, show that the veteran reported that his back pain had 
gotten worse since his January 18, 1990, injury.  Records, 
dated in May and June 1990, show that the veteran continued 
to complain of back pain.  It was noted that a CT scan showed 
an abnormality at L5-S1, at the site of his previous surgery 
in 1982 (a left L5-S1 hemilaminectomy).  It was noted he had 
done well until a fight about six months earlier.  In July 
1990, he underwent a second back surgery: a right lumbar 
laminectomy at L4-L5 with removal of a large disc herniation.  
For the remainder of 1990, the veteran complained of back 
pain. 

A Texas Rehabilitation Commission report, dated in September 
1991, shows that the veteran reported having initially 
injured his back in September 1982 while holding a ladder.  
He said he had increasing symptoms and underwent surgery in 
1982.  He said he sustained a reinjury to the back in 1990.  
He said the injury was sustained in an altercation.  Since 
the second injury, he said, he had not had any improvement.  

In October 1990, the veteran filed a claim for Social 
Security Administration disability (SSA) disability benefits.  
The primary diagnosis was a back disability.  It was noted 
his disability began on January 18, 1990.  He was granted SSA 
benefits in 1992.

Medical records, dated from 1996 through 1998, from the Texas 
Department of Criminal Justice, show that the veteran 
reported that he injured his back in January 1990 in a fight.  
He complained of continued low back pain. 

Private medical records, dated in 2000 and 2001, show that 
the veteran continued to have back problems and was treated 
for such. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the July 2002 rating 
decision that denied his application to reopen a claim of 
service connection for a back disability and of the reasons 
and bases for the denial of his claim.  The Board concludes 
that the discussions in the July 2002 rating decision, 
statement of the case (issued in February 2003), and numerous 
letters over the years (including a July 2002 letter) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, and various letters informed him of:  why the 
evidence on file was insufficient to reopen the claim and to 
grant service connection; what evidence the record revealed; 
what VA was doing to develop the claim; and what information 
and evidence was needed to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, including obtaining all relevant records from 
federal and non-federal sources including his service and 
National Guard records, his VA and private records, and his 
SSA records.  In sum, the Board find that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist with regard to this application 
to reopen.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  As such, the 
Board will proceed with a discussion of the merits of the 
veteran's claim.

In November 2001, the veteran filed an application to reopen 
his claim of service connection for a back disability.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Pursuant to 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

When the RO denied service connection for a back disability 
in September 1992, it considered his active duty medical 
records from his period of service in the Marine Corps (1980-
1981); these records show that his back was clinically normal 
throughout this period of service.  The RO also considered 
the veteran's National Guard medical records from the mid 
1980s which show treatment for a right ankle injury and 
absolutely no treatment for back problems.  Finally, the RO 
considered a June 1992 VA general medical examination report 
which shows that the veteran injured his back after service 
in February 1982 when he slipped and fell while carrying a 
ladder.  It was noted he underwent back surgery at that time 
as treatment.  He reported a subsequent "reinjury" in 1990, 
during a period of incarceration, and again underwent back 
surgery.  Following an examination, the diagnosis was a past 
history of a ruptured intervertebral disc, postoperative 
surgery times two with residuals.  

The RO based its September 1992 denial on the fact that there 
was no evidence of a disease or injury during the veteran's 
Marine Corps or subsequent National Guard service which 
caused a back disability. 

Since the September 1992 RO decision was rendered, an 
abundance of medical evidence has been added to the record, 
including medical records from Hillcrest Baptist Medical 
Center, Texas Rehabilitation Commission, Texas Department of 
Criminal Justice, and SSA.  The fact that the veteran had 
back pathology had previously been established.  Similarly, 
assertions of onset either during a period of service, 1982 
or 1990 had previously been presented.  This evidence is 
cumulative.  According to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F. 3d 1343 (Fed. Cir. 2000).  The records 
provide greater detail regarding the veteran's back injuries 
in 1982 and 1990, neither of which occurred during a period 
of Marine Corps or National Guard service.  

In sum, since the last prior final denial in September 1992, 
new and material evidence has not been submitted.  As such, 
the appeal must be denied.


ORDER

The application to reopen a claim of service connection for a 
back disability is denied. 



	                  
_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



